*65ON PETITION FOR REHEARING. OCTOBER TERM, 1897.
Potter, Chief Justice.
The proposition presented on petition for rehearing is that it was error to allow interest upon the value of the shares of stock which constituted the damages which defendant in error was held in the former opinion to be entitled to recover. It is urged, that, as the amount of damages was unliquidated, interest is not recoverable.
It is, no doubt, the general rule that interest is not allowed on unliquidated damages. The reason for the rule is said to be that in such case the person liable does not know the amount of his indebtedness, and can therefore be in no fault for delaying payment. There is a clear recognized exception to the rule, however, well sustained by authority. Demands based upon market values, susceptible of easy proof, though unliquidated until the particular subject of the demand has been made certain by agreement or proof, are not so uncertain that no default can be predicated of any delay in making payment. (1 Sutherland on Damages, 610.) Therefore on such a demand interest is not deniedl
The doctrine is stated in McMahon v. N. Y. & E. E. R. R. Co., 20 N. Y., 463, as follows: <£The old common law rule, which required that a demand should be liquidated, or its amount in some way ascertained before interest could be allowed, has been modified by general consent, so far as to hold that if the amount is capable of being ascertained by mere computation, then it shall bear interest; ” and the court referred to Van Rensselaer v. Jewett, 2 Comst. 135, in which case interest was allowed upon an unliquidated demand, the amount of which could be ascertained by computation, together with a reference to well-established market values.
The same principle is supported by the following cases, among others : Sullivan v. McMillan (Fla.), 19 So., 340; Richards v. Gas Company, 130 Pa. St., 37; Swinnerton *66v. Land Co. (Cal.), 54 Pac., 719. We think this case comes clearly within the exception to the general rule. It is true that the evidence concerning the market value of the stock is meager, but so far as it goes, it stands uncontradicted. It was all to one effect. The only competent testimony, perhaps, upon the subject was that which related to a sale of some shares of the same stock by a witness to the plaintiff in error. The price paid upon that sale was the par value. Ho explanation or denial of the circumstance thus testified to was offered. If the jury had any evidence of value, and we have held that they had, but one valuation was mentioned. By reference thereto the damages were susceptible of ascertainment by computation. The case is not one where contradictory testimony respecting values appears. In such a case it may be that the demand can not be said to be susceptible of easy proof, although based upon market values. (Harvey v. Hamilton, 155 Ill., 377.) For the reasons stated a rehearing must be denied.
Beamel, Dist. J., concurs.
The late Mr. Chief Justice Conaway also concurred.